      Case 2:19-cv-00037-JNP-BCW Document 18 Filed 01/25/19 Page 1 of 3




JOHN W. HUBER, United States Attorney (7226)
JEFFREY E. NELSON, Assistant United States Attorney (2386)
Attorneys for the Defendants
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
(801) 524-5682
jeff.nelson@usdoj.gov


                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


  W. CLARK APOSHIAN,
                                                    Case No. 2:19-cv-00037-JNP
          Plaintiff,
                                                    DEFENDANTS’ REPLY IN SUPPORT
          vs.                                       OF MOTION FOR STAY OF
                                                    PROCEEDINGS IN LIGHT OF
  MATTHEW WHITAKER, Acting Attorney                 LAPSE OF APPROPRIATIONS
  General of the United States, et al.,
                                                    District Judge Jill N. Parrish
          Defendants.


       Plaintiff has opposed Defendants’ Motion for Stay of Proceedings In Light of Lapse of

Appropriations. See ECF Nos. 16, 17. Defendants’ motion seeks a stay “until Department of

Justice attorneys are permitted to resume their usual civil litigation functions,” explaining that

Department of Justice attorneys are prohibited from working, even on a voluntary basis, except

in very limited circumstances, including “emergencies involving the safety of human life or the

protection of property.” 31 U.S.C. § 1342. For the reasons previously set forth, and as further

explained below, the Court should grant the stay.

       Plaintiff asserts that Defendants’ motion should be denied because “the ongoing

government shutdown has no certain end date, and may well stretch beyond the March 26th

effective date of the challenged rule.” See ECF No. 17. However, March 26 is over two months
        Case 2:19-cv-00037-JNP-BCW Document 18 Filed 01/25/19 Page 2 of 3




away, and although the lapse in appropriations may endure until then, the lapse in appropriations

may be concluded long before that date. Plaintiff has not explained why proceedings need to be

held at this time, other than by reference to the requirement that, by a date still two months away,

he must either “destroy . . . or abandon” his bump stock. Id. Plaintiff suggests no reason why he

could not carry out either of those actions quickly should his claims be heard later and resolved

against him.

        As an alternative, Plaintiff indicates that he does not object to a brief extension of time

for Defendants to respond to the motion, an accommodation that Defendants appreciate. But

given the potential for a change in circumstances regarding Department of Justice appropriations

over the next two months, the better approach would be for the Court to grant Defendants’

motion and—in the event the lapse in appropriations should continue—for Plaintiff to request

that the stay be lifted when March 26, the date for compliance with the challenged rule, draws

near.

        As a different alternative, Plaintiff suggests that if the Court grants Defendants’ motion, it

should simultaneously grant a stay of the effective date of the Final Rule challenged in this

litigation. However, by providing “intermediate relief of the same character as that which may be

granted finally,” De Beers Consol. Mines v. United States, 325 U.S. 212, 220 (1945), such an

order would amount to a preliminary injunction—precisely what is sought in Plaintiff’s pending

motion, ECF No. 15. To grant this “alternative” would effectively grant Plaintiff’s preliminary

injunction motion, but without benefit of briefing and argument. Plaintiff’s opposition

memorandum (ECF No. 17) does not argue, much less establish, the criteria for injunctive relief,




                                                  2
        Case 2:19-cv-00037-JNP-BCW Document 18 Filed 01/25/19 Page 3 of 3




as would be required for a preliminary injunction to be granted. 1 Moreover, as noted above, there

is no need for such extraordinary relief now, over two months prior to the Final Rule’s effective

date.

        Defendants acknowledge that the current lapse in appropriations presents uncertainty for

Plaintiff and is disruptive to all involved. Nevertheless, for the reasons presented in Defendants’

motion and those set forth above, Defendants respectfully request that a stay of proceedings be

entered.

        DATED this 25th day of January, 2019.

                                                      JOHN W. HUBER
                                                      United States Attorney


                                                       /s/ Jeffrey E. Nelson
                                                      JEFFREY E. NELSON
                                                      Assistant United States Attorney




1
   A preliminary injunction “‘is an extraordinary and drastic remedy, one that should not be
granted unless the movant, by a clear showing, carries the burden of persuasion.’” Mazurek v.
Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (citation omitted). A preliminary injunction is
“never awarded as of right,” and “[a] plaintiff seeking a preliminary injunction must establish
that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in the
absence of preliminary relief, that the balance of equities tips in his favor, and that an injunction
is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 24 (2008). At the
appropriate time, Defendants will explain that Plaintiff has failed to make this showing in his
Motion for Preliminary Injunction.

                                                  3
